In an action in which the plaintiff wife was awarded a divorce by a judgment of the Supreme Court, Nassau County, entered July 9, 1975, she appeals from so much of the said judgment as awarded her a counsel fee of only $15,000, said award to be inclusive of disbursements. Judgment modified, on the facts, by (1) deleting from the eighth decretal paragraph thereof the amount "$15,000.00/xx” and substituting therefor the amount "$20,000” and (2) adding to the said paragraph a provision directing the plaintiff’s attorneys to reimburse her to the extent of $3,000. As so modified, judgment affirmed insofar as appealed from, without costs. In our view, the counsel fee awarded was inadequate to the extent indicated herein. The record indicates that, prior to the trial, plaintiff paid her counsel a retainer fee of $6,000. Plaintiff obtained this sum from a joint savings account in the names of herself and her husband. It was agreed between plaintiff and her counsel that she would be reimbursed from any counsel fee awarded by the court, up to $6,000. However, since all of the $6,000 advanced to the attorney came from the joint savings account, she is only entitled to reimbursement of one half thereof, i.e., $3,000. Defendant may, therefore, credit $3,000 toward the total award of counsel fees. Gulotta, P. J., Rabin, Hopkins, Martuscello and Cohalan, JJ., concur.